Per Owriam:

This case was decided by this court on July 7, 1888. (39 Kas. 752; 18 Pac. Rep. 931.) A motion was afterward made and presented for a rehearing. After a careful reconsideration of the case, we are convinced that our former decision is to some extent erroneous. It is our opinion now that the judgment of the district court should be affirmed in every particular, except with reference to the $150 damages for fraud, allowed by that court in favor of P. H. Smith and against White. This amount should be deducted from the amount allowed by that court to Smith. The modification of the judgment of the district court will therefore be to the effect that, where that court has ordered that $420 shall be paid *675to Smith, it shall be $270. Both our Judgment and the judgment of the district court will be modified in accordance with the views herein expressed.